        Case 1:18-cv-11926-PBS Document 102 Filed 03/18/20 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
SECURITIES AND EXCHANGE COMMISSION )
                                    )
                     Plaintiff,     )
                                    )          Civil Action
v.                                  )          No. 18-11926-PBS
                                    )
GREGORY LEMELSON, LEMELSON          )
CAPITAL MANAGEMENT, LLC,            )
and AMVONA FUND, LP,                )
                                    )
                     Defendants.    )
______________________________      )

                            ORDER ON SANCTIONS

                              March 18, 2020

Saris, D.J.



     After hearing on the SEC’s Motion pursuant to Fed. R. Civ.

P. 37, I find that Defendants are in contempt of this Court’s

Protective Orders. Defendant Lemelson concedes that he violated

this order by giving a journalist at Barron’s copies of

materials deemed confidential under the Protective Orders. As

sanction, the Court orders as follows:

  (1)    Defendants and any persons acting on their behalf or at

         their direction are enjoined from communicating directly

         or indirectly with any person other than counsel about

         discovery material subject to the Protective Orders;




                                      1
        Case 1:18-cv-11926-PBS Document 102 Filed 03/18/20 Page 2 of 2



  (2)    Defendants shall return to their counsel or destroy all

         discovery materials in their possession marked

         “Confidential” and shall submit an affidavit within one

         week confirming they have done so;

  (3)    Defendants shall not take any position in Ligand stock,

         or its derivatives, for the duration of this action,

         including appeals; and

  (4)    Defendants shall pay a penalty of $100 per page of the

         confidential discovery materials disclosed in violation

         of this Court’s Protective Orders within 30 days.



SO ORDERED.

                                    /s/ PATTI B. SARIS
                                    Hon. Patti B. Saris
                                    United States District Judge




                                      2
